Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 1 of 11 Page ID #:218


   1     DAVIS WRIGHT TREMAINE LLP
             865 S. FIGUEROA ST.
   2             SUITE 2400
       LOS ANGELES, CALIFORNIA 90017-2566
   3       TELEPHONE (213) 633-6800
              FAX (213) 633-6899
   4
     SCOTT R. COMMERSON (State Bar No. 227460)
   5  ScottCommerson@dwt.com
     BRENDAN N. CHARNEY (State Bar No. 293378)
   6  BrendanCharney@dwt.com
   7 Attorneys for Defendants
     SHUTTERSTOCK, INC. and
   8 VOLLEYPOST
   9
  10                         UNITED STATES DISTRICT COURT
  11                        CENTRAL DISTRICT OF CALIFORNIA
  12
  13 MICHAEL GRECCO PRODUCTIONS,             Case No. 2:19-cv-01153 DMG AFM(x)
     INC., a California corporation,
  14                                         ANSWER OF DEFENDANTS
                           Plaintiff,        SHUTTERSTOCK, INC. AND
  15                                         VOLLEYPOST TO COMPLAINT
           vs.
  16                                         Assigned to the Hon. Dolly M. Gee
     SHUTTERSTOCK, INC., a Delaware
  17 corporation; KOBERT MEDIA, an           Action Filed: February 14, 2019
     unknown entity, dba VOLLEYPOST;
  18 and DOES 1-10, inclusive,
  19                         Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28


       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 2 of 11 Page ID #:219


   1         Defendant Shutterstock, Inc. (“Shutterstock”) and Defendant Kobert
   2 Advanced Media Ltd. an entity doing business as Volleypost (erroneously sued as
   3 “Kobert Media dba Volleypost”) (“Volleypost”) (collectively “Defendants”) answer
   4 the corresponding paragraphs of the Complaint of Plaintiff Michael Grecco
   5 Productions, Inc. (“Plaintiff”) as follows:
   6         Defendants deny, generally and specifically, each and every allegation
   7 contained in the Complaint, except those specifically admitted, and deny that
   8 Plaintiff is entitled to any relief.
   9                             JURISDICTION AND VENUE
  10         1.     This paragraph states the nature of Plaintiff’s Complaint and no
  11 response is required. Defendants deny that Plaintiff is entitled to any relief.
  12         2.     This paragraph contains arguments and legal conclusions to which no
  13 response is required. To the extent a response is required, Defendants deny the
  14 allegations in this paragraph.
  15         3.     This paragraph contains arguments and legal conclusions to which no
  16 response is required. To the extent a response is required, Defendants deny the
  17 allegations in this paragraph.
  18                                        PARTIES
  19         4.     Defendants lack knowledge or information sufficient to form a belief
  20 as to the truth of the allegations in this paragraph, and on that basis, deny them.
  21         5.     Defendants admit the allegations in this paragraph.
  22         6.     Defendants admit that Kobert Advanced Media Ltd. does business as
  23 Volleypost, and that it operates the website “www.volleypost.com.” Except as
  24 specifically admitted, Defendants deny the remainder of this paragraph.
  25         7.     This paragraph contains arguments and legal conclusions to which no
  26 response is required. To the extent a response is required, Defendants deny the
  27 allegations in this paragraph.
  28 / / /

                                                 1
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 3 of 11 Page ID #:220


   1                               STATEMENT OF FACTS
   2    Plaintiff’s Business and the Photograph Forming the Subject Matter of This
   3                                         Dispute.
   4         8.     Defendants lacks knowledge or information sufficient to form a belief
   5 as to the truth of the allegations in this paragraph, and on that basis, deny them.
   6         9.     Defendants lacks knowledge or information sufficient to form a belief
   7 as to the truth of the allegations in this paragraph, and on that basis, deny them.
   8         10.    Defendants lacks knowledge or information sufficient to form a belief
   9 as to the truth of the allegations in this paragraph, and on that basis, deny them.
  10         11.    Defendants lacks knowledge or information sufficient to form a belief
  11 as to the truth of the allegations in this paragraph, including whether the document
  12 attached as Exhibit A is authentic, and on that basis, deny them.
  13         12.    Defendants lacks knowledge or information sufficient to form a belief
  14 as to the truth of the allegations in this paragraph, and on that basis, deny them.
  15                         The Defendants and the Marketplace.
  16         13.    Defendants admit that Shutterstock operates a website at
  17 https://www.shutterstock.com, and that Volleypost operates websites at
  18 http://www.kobertmedia.com and https://www.volleypost.com. The content of
  19 these websites speaks for itself. The remainder of this paragraph contains
  20 arguments and conclusions to which no response is required. To the extent a
  21 response is required, Defendants deny the remaining allegations in this paragraph.
  22         14.    Defendants admit that the e-mail from Ayal Ebert attached as Exhibit
  23 C substantially depicts a communication from Mr. Ebert to Plaintiff, and speaks for
  24 itself. Defendants further admit that Shutterstock is a leading global technology
  25 company offering a creative platform for high-quality assets, that Shutterstock
  26 licenses images, video, music, editorial assets, and custom content, and that
  27 Shutterstock’s brands include Bigstock, Offset, PremiumBeat, Rex Features, and
  28 Shutterstock Custom. The remainder of this paragraph contains arguments and

                                                 2
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 4 of 11 Page ID #:221


   1 legal conclusions to which no response is required. To the extent a response is
   2 required, Defendants deny the remaining allegations in this paragraph.
   3         15.   Defendants admit that the quarterly financial report attached as Exhibit
   4 D is a true and correct copy of the financial report as available on PRNewswire, and
   5 speaks for itself. The remainder of this paragraph contains arguments and legal
   6 conclusions to which no response is required. To the extent a response is required,
   7 Defendants deny the remaining allegations in this paragraph.
   8         16.   Defendants admit that the screenshots of Shutterstock and Kobert
   9 Media “about us” webpages attached as Exhibit E are true and correct copies of the
  10 webpages they depict, and speak for themselves. The remainder of this paragraph
  11 contains arguments and legal conclusions to which no response is required. To the
  12 extent a response is required, Defendants deny the remaining allegations in this
  13 paragraph.
  14         17.   Defendants admit that the Volleypost Terms and Conditions,
  15 Shutterstock Policies, and Shutterstock Terms of Service attached as Exhibit F are
  16 true and correct copies of the webpages they depict, and speak for themselves. The
  17 remainder of this paragraph contains arguments and legal conclusions to which no
  18 response is required. To the extent a response is required, Defendants deny the
  19 remaining allegations in this paragraph.
  20         18.   This paragraph contains arguments and legal conclusions to which no
  21 response is required. To the extent a response is required, Defendants deny the
  22 allegations in this paragraph.
  23         19.   Defendants admit that the screenshot of the Volleypost article “Evan
  24 Spiegel’s Net Worth: Everything to Know” attached as Exhibit G is a true and
  25 correct copy of the webpage it depicts, and speaks for itself. Defendants admit that
  26 Volleypost downloaded the Snapchat Photo from Shutterstock pursuant to
  27 Volleypost’s license agreement with Shutterstock. The remainder of this paragraph
  28 contains arguments and legal conclusions to which no response is required. To the

                                                3
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 5 of 11 Page ID #:222


   1 extent a response is required, Defendants deny the remaining allegations in this
   2 paragraph.
   3         20.   Defendants admit that Plaintiff has never sold nor licensed the
   4 Snapchat Photo to Shutterstock. Defendants lack knowledge or information
   5 sufficient to form a belief as to the truth of the paragraph’s allegations concerning
   6 Plaintiff’s licensing practices as to others. The remainder of this paragraph contains
   7 arguments and legal conclusions to which no response is required. To the extent a
   8 response is required, Defendants deny the remaining allegations in this paragraph.
   9         21.   Defendants lack knowledge or information sufficient to form a belief
  10 as to the truth of the paragraph’s allegations concerning Plaintiff’s licensing
  11 practices as to others. The remainder of this paragraph contains arguments and
  12 conclusions to which no response is required. To the extent a response is required,
  13 Defendants deny the allegations in this paragraph.
  14         22.   Defendants lack knowledge or information sufficient to form a belief
  15 as to the truth of the paragraph’s allegations concerning the availability of images
  16 on Google or the internet. The remainder of this paragraph contains arguments and
  17 conclusions to which no response is required. To the extent a response is required,
  18 Defendants deny the allegations in this paragraph.
  19         23.   This paragraph contains arguments and legal conclusions to which no
  20 response is required. To the extent a response is required, Defendants deny the
  21 allegations in this paragraph.
  22                             FIRST CLAIM FOR RELIEF
  23         (Copyright Infringement, 17 U.S.C. § 501, Against All Defendants)
  24         24.   Defendants reincorporate their responses to the allegations contained in
  25 the above paragraphs as if fully stated here.
  26         25.   This paragraph contains arguments and legal conclusions to which no
  27 response is required. To the extent a response is required, Defendants deny the
  28 allegations in this paragraph.

                                                4
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 6 of 11 Page ID #:223


   1         26.   This paragraph contains arguments and legal conclusions to which no
   2 response is required. To the extent a response is required, Defendants deny the
   3 allegations in this paragraph.
   4         27.   This paragraph contains arguments and legal conclusions to which no
   5 response is required. To the extent a response is required, Defendants deny the
   6 allegations in this paragraph.
   7         28.   This paragraph contains arguments and legal conclusions to which no
   8 response is required. To the extent a response is required, Defendants deny the
   9 allegations in this paragraph.
  10         29.   This paragraph contains arguments and legal conclusions to which no
  11 response is required. To the extent a response is required, Defendants deny the
  12 allegations in this paragraph.
  13         30.   This paragraph contains arguments and legal conclusions to which no
  14 response is required. To the extent a response is required, Defendants deny the
  15 allegations in this paragraph.
  16         31.   This paragraph contains arguments and legal conclusions to which no
  17 response is required. To the extent a response is required, Defendants deny the
  18 allegations in this paragraph.
  19         32.   This paragraph contains arguments and legal conclusions to which no
  20 response is required. To the extent a response is required, Defendants deny the
  21 allegations in this paragraph.
  22         33.   This paragraph contains arguments and legal conclusions to which no
  23 response is required. To the extent a response is required, Defendants deny the
  24 allegations in this paragraph.
  25         34.   This paragraph contains arguments and legal conclusions to which no
  26 response is required. To the extent a response is required, Defendants deny the
  27 allegations in this paragraph.
  28         35.   This paragraph contains arguments and legal conclusions to which no

                                              5
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 7 of 11 Page ID #:224


   1 response is required. To the extent a response is required, Defendants deny the
   2 allegations in this paragraph.
   3         36.     This paragraph contains arguments and legal conclusions to which no
   4 response is required. To the extent a response is required, Defendants deny the
   5 allegations in this paragraph.
   6         37.     This paragraph contains arguments and legal conclusions to which no
   7 response is required. To the extent a response is required, Defendants deny the
   8 allegations in this paragraph.
   9                             SECOND CLAIM FOR RELIEF
  10                      (Negligence Against Defendant Shutterstock)
  11         38.     Defendants reincorporate their responses to the allegations contained in
  12 the above paragraphs as if fully stated here.
  13         39.     This paragraph contains arguments and legal conclusions to which no
  14 response is required. To the extent a response is required, Defendants deny the
  15 allegations in this paragraph.
  16         40.     This paragraph contains arguments and legal conclusions to which no
  17 response is required. To the extent a response is required, Defendants deny the
  18 allegations in this paragraph.
  19                                          PRAYER
  20         Defendants deny that Plaintiff is entitled to any of the requested relief;
  21 specifically:
  22         1.      Defendants deny that Plaintiff is entitled to the injunctive relief
  23 requested.
  24         2.      Defendants deny that Plaintiff is entitled to the statutory damages
  25 requested, nor the requested costs, interest, or attorneys’ fees under the Copyright
  26 Act.
  27         3.      Defendants deny that Plaintiff is entitled to the accounting requested.
  28         4.      Defendants deny that Plaintiff is entitled to the requested disgorgement

                                                  6
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 8 of 11 Page ID #:225


   1 of profits, reimbursement, or to any damages whatsoever.
   2         5.     Defendants deny that Plaintiff is entitled to the requested damages.
   3         6.     Defendants deny that Plaintiff is entitled to any other further relief.
   4                              AFFIRMATIVE DEFENSES
   5         Defendants allege the following affirmative defenses. By alleging these
   6 affirmative defenses, Defendants do not in any way concede that they, or any of
   7 them, bear the burden of proof or persuasion on any of these issues. Defendants
   8 reserve the right to supplement, amend, or modify these affirmative defenses, as
   9 appropriate, based on information obtained during the course of this litigation.
  10                     FIRST SEPARATE AND ADDITIONAL DEFENSE
  11         Plaintiff’s Complaint and each claim asserted therein fails to state facts
  12 sufficient to constitute a cause of action against Defendants.
  13                   SECOND SEPARATE AND ADDITIONAL DEFENSE
  14         Plaintiff’s Complaint and each of its causes of action arise from Defendants’
  15 exercise of their rights of free speech, or acts in furtherance of that right, in
  16 connection with an issue of public interest, and thus falls within the scope of
  17 California Code of Civil Procedure § 425.16. Because Plaintiff cannot establish a
  18 probability that he will prevail on any of his causes of action, each cause of action
  19 must be stricken, and Defendants must be awarded their attorneys’ fees and costs
  20 incurred in defending this action.
  21                    THIRD SEPARATE AND ADDITIONAL DEFENSE
  22         Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean
  23 hands.
  24                   FOURTH SEPARATE AND ADDITIONAL DEFENSE
  25         Plaintiff’s claims are barred, in whole or in part, by the equitable doctrine of
  26 laches.
  27                     FIFTH SEPARATE AND ADDITIONAL DEFENSE
  28         Plaintiff’s claims are barred by the doctrines of waiver and/or estoppel.

                                                  7
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 9 of 11 Page ID #:226


   1                    SIXTH SEPARATE AND ADDITIONAL DEFENSE
   2         Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of
   3 limitations, specifically including but not limited to the provisions of California
   4 Code of Civil Procedure §§ 338 and 339, and 17 USC § 507.
   5                  SEVENTH SEPARATE AND ADDITIONAL DEFENSE
   6         Plaintiff’s claims are barred, in whole or in part, to the extent that they arise
   7 from conduct not attributable to Defendants.
   8                   EIGHTH SEPARATE AND ADDITIONAL DEFENSE
   9         Plaintiff’s claims are barred, in whole or in part, because Defendants acted in
  10 good faith.
  11                    NINTH SEPARATE AND ADDITIONAL DEFENSE
  12         Plaintiff’s claims are barred, in whole or in part, because Defendants
  13 reasonably relied on a third party’s representation and warranty of ownership and
  14 conveyance of all applicable rights to the allegedly infringing work.
  15                   TENTH SEPARATE AND ADDITIONAL DEFENSE
  16         Plaintiff’s claims are barred, in whole or in part, because the conduct of one
  17 defendant is not imputed to or binding on any other defendant.
  18                 ELEVENTH SEPARATE AND ADDITIONAL DEFENSE
  19         Plaintiff’s claims are barred by the doctrine of Fair Use enshrined at 17
  20 U.S.C. § 107.
  21                 TWELFTH SEPARATE AND ADDITIONAL DEFENSE
  22         Plaintiff’s claims are barred by the doctrine of Copyright Misuse.
  23               THIRTEENTH SEPARATE AND ADDITIONAL DEFENSE
  24         Plaintiff’s claims are barred by the “safe harbor” provided by the Digital
  25 Millennium Copyright Act, 17 U.S.C. §§ 512 et seq.
  26               FOURTEENTH SEPARATE AND ADDITIONAL DEFENSE
  27         Plaintiff’s negligence claim is barred, in whole or in part, because Defendants
  28 owed no duty to Plaintiffs.

                                                  8
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 10 of 11 Page ID #:227


   1                 FIFTEENTH SEPARATE AND ADDITIONAL DEFENSE
   2         Plaintiff’s negligence claim is preempted by the Copyright Act, 17 U.S.C. §§
   3 101 et seq.
   4                 SIXTEENTH SEPARATE AND ADDITIONAL DEFENSE
   5         Plaintiff’s negligence claim is barred, in whole or in part, because Defendants
   6 have not acted with the requisite degree of fault and/or knowledge.
   7               SEVENTEENTH SEPARATE AND ADDITIONAL DEFENSE
   8         Plaintiff is not entitled to injunctive or any other equitable relief because any
   9 alleged injury is not immediate or irreparable, and Plaintiff has an adequate remedy
  10 at law.
  11                EIGHTEENTH SEPARATE AND ADDITIONAL DEFENSE
  12         Plaintiff is not entitled to recover Defendants’ profits, if any, because any
  13 such profits are not attributable to any alleged infringement.
  14                NINETEENTH SEPARATE AND ADDITIONAL DEFENSE
  15         Plaintiff’s damages, if any, are limited by the absence of any willful
  16 infringement by Defendants, and each of them.
  17                 TWENTIETH SEPARATE AND ADDITIONAL DEFENSE
  18           Plaintiff’s damages, if any, are limited by Defendants’ innocent intent.
  19               TWENTY-FIRST SEPARATE AND ADDITIONAL DEFENSE
  20         Plaintiff’s claims for statutory damages and attorney’s fees are barred, in
  21 whole or in part, by the Copyright Act, 17 U.S.C. § 412.
  22             TWENTY-SECOND SEPARATE AND ADDITIONAL DEFENSE
  23         Plaintiff’s claims are barred, in whole or in part, to the extent any copyright
  24 registration asserted by Plaintiff as covering the allegedly infringed work is invalid
  25 and/or unenforceable.
  26               TWENTY-THIRD SEPARATE AND ADDITIONAL DEFENSE
  27         Plaintiff’s claim is barred to the extent it seeks statutory damages that, when
  28 measured against the actual damage, if any, suffered by Plaintiff, would be

                                                 9
       ANSWER TO COMPLAINT
Case 2:19-cv-01153-DMG-AFM Document 26 Filed 06/17/19 Page 11 of 11 Page ID #:228


   1 excessive, obviously unreasonable and wholly disproportionate in violation of the
   2 Due Process clause.
   3            TWENTY-FOURTH SEPARATE AND ADDITIONAL DEFENSE
   4         Plaintiff’s claims are barred, in whole or in part, because any damages it
   5 purportedly suffered were not proximately caused by Defendants.
   6              TWENTY-FIFTH SEPARATE AND ADDITIONAL DEFENSE
   7         Plaintiff’s claims are barred, in whole or in part, because it failed to mitigate
   8 its alleged damages.
   9              TWENTY-SIXTH SEPARATE AND ADDITIONAL DEFENSE
  10         Plaintiff’s claims are barred, in whole or in part, because its alleged damages
  11 are vague, uncertain, imaginary, and speculative.
  12            TWENTY-SEVENTH SEPARATE AND ADDITIONAL DEFENSE
  13         Defendants may have additional, as yet unstated, separate defenses available
  14 to them. Defendants each reserve their right to assert additional separate defenses
  15 in the event discovery indicates that such defenses would be appropriate.
  16 Defendants further reserve the right to supplement, amend, or modify each of their
  17 separate and additional defenses, as appropriate, based on information obtained
  18 during the course of this litigation.
  19                                         PRAYER
  20         Defendants respectfully request that the Complaint be dismissed with
  21 prejudice and that they be awarded costs, including reasonable attorneys’ fees along
  22 with such other and further relief as the Court may deem just and proper.
  23 DATED: June 17, 2019                       DAVIS WRIGHT TREMAINE LLP
  24                                            SCOTT R. COMMERSON
                                                BRENDAN N. CHARNEY
  25
                                                By:/s/ Scott R. Commerson
  26                                                        Scott R. Commerson
  27                                              Attorneys for Defendants
                                                  SHUTTERSTOCK, INC. and
  28                                              VOLLEYPOST

                                                 10
       ANSWER TO COMPLAINT
